 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLower Ohio Valley District Council of Carpenters,Millwrights Local Union No. 1080, UnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO and Timothy Louis Axleyand Burch & Lamb Corp., Party to the Con-tract, and Evansville, Indiana, Area and Owens-boro, Kentucky, Area Mechanical Contractors,Party to the Contract. Case 25-CB-3998March 19, 1981DECISION AND ORDEROn December 1, 1980, Administrative LawJudge Robert A. Giannasi issued the attached De-cision in this proceeding. Thereafter, the Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Lower Ohio Valley District Council of Carpenters,Millwrights Local Union No. 1080, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO, its officers, agents, and representatives,I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In finding that the Respondent violated Sec. 8(b)(1)(A) by failing todeal fairly with Axley's request for information about its referral list, theAdministrative Law Judge relied on Local No. 324. International Union ofOperating Engineers. AFL-CIO (Michigan Chapter. Associated GeneralContractors of America. Inc.), 226 NLRB 587 (1976), in which ChairmanFanning dissented. Chairman Fanning agrees with the AdministrativeLaw Judge because he finds this case distinguishable from Local No. 324.where the requested information was given but not in the form in whichit was requested, whereas here, the information was refused withoutgiving any reason for the refusal. Cf. Laborers' International Union ofNorth America. Local 252. AFL-CIO (Seattle and Tacoma Chapters of theAssociated General Contractors of America. Inc.), 233 NLRB 1358. fn. I(1977).2 We agree with the Administrative Law Judge that the Respondent,in failing to refer Axley, did not act in reliance on an incident in whichSupervisor Dale Goodman allegedly laid off Axley and another employeefor taking too long to perform a particular job. We do not adopt the Ad-ministrative Law Judge's finding that the incident was "fabricated afterthe fact." While this incident apparently occurred, there is no creditedevidence that the Respondent knew of it before the date of the hearingherein.shall take the action set forth in the said recom-mended Order, as so modified:1. Delete from paragraph (b), the word "reason-ably" where it appears before the final words, "re-lated to the failure to refer a particular applicant."2. Delete from paragraph 2(b), the word "reason-ably" where it appears before the final words, "re-lated to the failure to refer a particular job referralapplicant."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICETo ALL MEMBERS AND OTHER APPLICANTSFOR JOB REFERRALSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT operate our exclusive hiringhall in a manner which discriminates againstjob referral applicants because they are notmembers of Lower Ohio Valley DistrictCouncil of Carpenters, Millwrights LocalUnion No. 1080, United Brotherhood of Car-penters and Joiners of America, AFL-CIO.WE WILL NOT arbitrarily refuse to providejob referral applicants with copies of thenames, addresses, and telephone numbers ofemployees on our referral list and their datesof layoff where such information is related toour failure to refer such applicants.WE WILL NOT refuse or fail to refer Timo-thy Louis Axley or any other qualified job re-ferral applicant through our exclusive hiringhall because such applicant is not a member ofLower Ohio Valley District Council of Car-penters, Millwrights Local Union No. 1080,United Brotherhood of Carpenters and Joinersof America, AFL-CIO.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under Section 7 of the Labor Act.WE WILL make Timothy Louis Axley wholefor any loss of pay, plus interest, he may havesuffered because of our discrimination againsthim because he was not one of our members.WE WIll maintain permanent records of ourhiring and referral operations which will be255 NLRB No. 1480 CARPENTERS LOCAL UNION NO. 1080adequate to disclose fully the basis upon whichreferrals are made and, upon request, makethose records available to the National LaborRelations Board and to job referral applicantswhere such information is related to the failureto refer a job referral applicant.WE WILL inform all job referral applicantsthat we maintain an out-of-work or referralregister in connection with our exclusivehiring hall, which is and will be available to allqualified applicants whether or not they areone of our members.LOWER OHIO VALLEY DISTRICTCOUNCIL OF CARPENTERS, MILL-WRIGHTS LOCAL UNION No. 1080,UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIODECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was heard on June 23 and 24, 1980, in Evans-ville, Indiana. The complaint alleges that Respondentviolated Section 8(b)(1)(A) of the National Labor Rela-tions Act, as amended, herein called the Act, by operat-ing an exclusive hiring hall in a discriminatory manner,by failing to refer Timothy Louis Axley for employmentsince July 1, 1979, because of his nonmembership in Re-spondent and for other unlawful reasons, and by refusingto provide Axley with information concerning Respond-ent's referral register. Respondent denied the essential al-legations in the complaint. The parties filed briefs. I The complaint alleges that the operation of the hiring hall and thefailure to refer Axley were violative of the Act not only because theywere discriminatory on the basis of lack of membership in Respondent,but also because of other unspecified arbitrary and discriminatory criteria,including "adherence to the desires and policies of the officers of the Re-spondent." This latter theory was not developed or articulated at thehearing and indeed seems to have been abandoned by counsel for theGeneral Counsel nor was it presented in the brief of the General Counselwhich was limited to esablishing that the referral procedure, in generaland as specifically applied to Axley, discriminated against nonmembers.Although the brief alludes to the confusing testimony of Respondent's of-ficials concerning operation of the referral system, the General Counseldid not contend that Respondent utilized any unlawful criteria other thanunion membership in referring workers. There was no reference in thebrief to the line of cases which establish a violation by virtue of a union'soperation of an exclusive hiring hall without any objective criteria orstandards. See Local 394. Laborers' International Union, 247 NLRB No. 5,fn. 2 (1980).I do not believe such a theory was fully or adequately litigated on thisrecord notwithstanding the broad language of the complaint. Certainlythe parties did not focus on this theory. In any event, were I to reach theissue, I would conclude that the General Counsel had not proved the al-legations by a preponderance of the evidence. The hiring hall was estab-lished by contract and ostensibly operated in accordance with the objec-live standards set forth in the contract. Moreover, Respondent did utilizereferral slips, work ledgers, and an out-of-work or referral register whichpurported to follow the contractual referral procedure. Although the tes-timony of Respondent's representatives, Keown and Rideout, indicatedthat the referral procedure was operated in a less than precision-likemanner, their testimony was very unclear and ambiguous. They testifiedUpon the entire record, including the testimony of thewitnesses and my observation of their demeanor, Ihereby make the following:FINDINGS OF FACTI. THE LABOR ORGANIZATIONRespondent is a labor organization within the meaningof Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Facts1. Background: operation of the hiring hallRespondent is a millwright local and one of five locaJunions which comprise the Lower Ohio Valley DistrictCouncil of Carpenters. The remaining four local unionsare carpenter locals. Respondent has about 170 members.The Council has about 750 members. Respondent is asignatory to collective-bargaining agreements with theEvansville Area and Owensboro Area Mechanical Con-tractors. The agreement for the period May 30, 1979, toApril 30, 1980, contains a hiring procedure which hasbeen in effect for many years and was retained in theparties' new agreement which was recently negotiated.During the past few years Respondent has contractedwith four major local contractors: Burch & Lamb Corp.,Lloyd Mechanical Erection, Harpe & Sons, and BrunnerMechanical Erection.The contract provides for a referral procedure and anexclusive hiring system operated by Respondent.2Arti-cle III of the contract reads as follows:that they accommodated employers who recommended nonmembers foremployment or who asked for referrals by name or by skill. In and ofitself, this evidence does not controvert the contractual procedure or es-tablish nonadherence to objective criteria. Likewise, evidence that Ri-deout, particularly, referred employees from his home on an emergencybasis or referred people without also filling out a referral slip is insuffi-cient to establish a violation. There is no evidence that such referralswere incompatible with the objective procedure established in the con-tract, except insofar as they discriminated against nonmembers of Re-spondent. On that point, Respondent's apparent failure to make availableto nonmembers its out-of-work or referral register is best resolved in thecontext of the issue of whether Respondent discriminated against non-members. Accordingly, I would conclude that the General Counsel hasnot established by a preponderance of the evidence that the referral pro-cedure in general or as it impacted on Axley was violative of the Actbecause it was operated in an arbitrary manner or in the absence general-ly of objective criteria.2 Although Respondent made a feeble argument at the hearing to theeffect that, despite the contractual language, its hiring system was not ex-clusive. it has not repeated this contention in its brief. Its brief containsarguments that Respondent was required by the contract to furnish com-petent journeymen and to permit the employers, under certain circum-stances, to request individuals by name or skill. Thus, Respondent essen-tially relies on the contractual provisions governing the operation of thehiring system to argue that it was not operated discriminatorily. The evi-dence, however, fully supports the finding, which I make, that the hiringsystem was operated as an exclusive hiring hall in accordance with thecontract. Notwithstanding that employees were sometimes recommendedfor hire by the employer or that the employer asked for particular em-ployees by name or skill, the employers called the Respondent prior tohiring any employees. Kenneth Butler, vice president of Burch & Lamb.made this clear in his testimony. He has never hired people on his own.He testified. "i deal through the Local." Other employer representativestestified essentially to the same effect.81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHiring ProceduresDistrict Council United Brotherhood of Carpen-ters and Joiners of America agrees to furnish com-petent Journeymen selected for reference to jobsupon a non-discriminatory basis, such furnishing tobe made upon request of the Employer and with theEmployer retaining the right to reject or accept theapplicants for employment.I. The District Council shall establish and main-tain open and non-discriminatory employment listsfor the use of individuals desiring employment.2. All individuals desiring employment shall reg-ister at the District Council office by appearing per-sonally and shall indicate name, address, telephonenumber and Social Security account number, quali-fications and type of work desired.3. Employers shall first call upon the DistrictCouncil and submit job orders. District Councilthen calls the Local Union having area jurisdictionof work indicating the number of individuals de-sired, qualifications of each individual, and locationof the job, and the reporting date and time. If anEmployer requests individuals by name pursuant toSection 5, hereof, he shall advise the District Coun-cil of the location of the last job worked and thetermination date thereof, with respect to such indi-viduals. Job orders shall be submitted not less thanforty-eight (48) hours (Saturdays and Sundays andrecognized holidays excluded) prior to the hourwhen the Employer wishes them to report forwork.4. If the District Council is unable to refer thenumber of individuals desired within forty-eight(48) hours after the submission of such job order,the Employer may procure additional Employeesup to the desired number from any other source,provided however, that the Employer shall immedi-ately notify the Local Union of the names of theEmployees hired and the job location.5. Individuals available and qualified to fill thejob order shall be referred in the following order:(a) First, individuals in the order of their regis-tration who within two (2) years immediatelypreceding the job order performed work of thetype covered by the Collective BargainingAgreement in the geographical area of the LocalUnion.(b) Next, all other individuals, in the order oftheir registration.(c) Provided, an Employer may request byname individuals formerly employed by him onwork performed in the geographical area of theDistrict Council, who within two (2) years imme-diately preceding the job order performed workof the type covered by the Collective BargainingAgreemment in the geographical area of the Dis-trict Council.6. Available for employment means that the indi-vidual shall be currently registered and shall beeither present at the Local Union office or presentat a location where he can be reached by telephone.7. Dispatching hours shall be from 7:30 a.m. to10:00 a.m. daily. (Saturdays, Sundays, and recog-nized holidays excluded)8. Each individual, upon being referred, shall re-ceive a referral slip to be transmitted to the Em-ployer representative at the job site.9. To insure the maintenance of the registrationlist, all individuals shall re-register as soon as possi-ble after the termination of their current employ-ment.10. Individuals shall be removed from the regis-tration list for the following reasons:(a) When an Employee is dispatched to job-except that any individual who is rejected by theEmployer, or fails to complete two (2) full dayswork shall retain his position on said list.(b) Failing to accept suitable employment one(1) time during the current week at the time ofdispatch. Employment which cannot be reachedby an individual because of lack of transportationshall not jeopardize his standing on the Employ-ment list.(c) Any individual dispatched to a job whofails to report to work.Individuals removed from the registration listmust re-register promptly in order to be consideredavailable for employment.11. Any individual who believes he has been dis-criminated against with respect to the operation ofthese procedures shall be entitled to appeal there-from within twenty-four (24) hours of the allegeddiscrimination by filing in writing with an impartialarbitrator, selected by the Local Union and the Em-ployer.12. The impartial Umpire shall consider theappeal and render a decision which shall be final.He is authorized to modify any provisions of theseprocedures.13. A copy of procedures shall be posted at theLocal Union Office and at each job site covered bythe Collective Bargaining Agreement.The foregoing is applicable in all jurisdictionssubject to the Taft-Hartley Act.In effectuating its referral procedure, Respondent uti-lizes an out-of-work book or referral register which is lo-cated at its Owensboro office. Employees sign the regis-ter along with their date of layoff. There is a separate listfor apprentice members of Respondent. There is no otherbook or register whereby out-of-work employees cannotify Respondent of their status and of their availabilityfor work.Employees are referred generally in order of their ap-pearance in the referral register by either Respondent'srepresentatives, J. C. Keown, Charles Lanny Rideout, orthe secretary, Connie Puckett. Puckett makes most of thereferrals. According to Keown, she is the only person inthe office at all times and she "runs" the office "most ofthe time." She is fully knowledgeable of Respondent'sreferral procedures and answers incoming calls. She alsoissues working permits to employees who are not mem-82 CARPENTERS LOCAL UNION NO. 1080bers of Respondent. In these circumstances, I find thatPuckett is an agent of Respondent within the meaning ofSection 2(13) of the Act.There is testimony, primarily from Keown andRideout, that employers with whom Respondent hascontracts often call Respondent not only for a specificnumber of men for a job but also for specific named indi-viduals and for people with specific skills. The contractrequires Respondent to provide qualified employees, butit also provides that requests by employers of named em-ployees be for individuals formerly employed by themwho within the prior 2 years performed millwright workin the jurisdiction. However, the evidence shows thatoften an employer will call Respondent and recommendthe hiring of a particular individual who is not a memberof Respondent or otherwise known to Respondent. Insuch a case Respondent invariably refers the recom-mended individual and takes care that the individual ob-tains a working permit for which he pays a fee.Referrals are memorialized by referral slips which areusually issued by the secretary pursuant to referrals madeby either Keown or Rideout and in accordance withcontractual referral procedures, including reference tothe referral register. Referrals are also found in ledgerbooks kept by Respondent for the purpose of recordingworking assessments. Such assessments are paid by eachemployee who works for a covered employer for over 2days. The ledger books show not only the referral dates,as do the referral slips, but also the layoff date. Individ-uals who sign the referral register also place their layoffdate in that book.Portions of Respondent's referral register were placedinto evidence. The entries for late 1978 and most of 1979show over 100 names, most of whom were referred.Only five of those individuals, excepting apprentices, donot also appear on Respondent's membership list. Thereis no indication as to whether the others were travelersfrom other jurisdictions, i.e., members of other mill-wright locals, or members of other carpenter localswhich comprise the District Council.3The above figures support the inference that the refer-ral register was utilized only for members who were outof work. This inference is supported by other evidence.Tim Axley, a permit man, spoke to Puckett and she toldhim there was no list for permit men to sign for work.Both Keown and Rideout spoke to Axley during periodswhen he was seeking work and they admittedly nevertold him about the existence of an out-of-work or refer-ral register. Keown himself first identified the referralregister as being for members. He later changed his testi-mony and both he and Rideout were ambiguous and eva-sive in testifying about the availability of the register tononmembers to indicate their desire for work. In thesecircumstances, and considering the specific evidence con-cerning the refusal and failure to refer Tim Axley, as of the five nonmembers, Rudd Hale and Kenny Beckman sometimeshad the notations "will call" after their names. Micky Hall appears onceon the out-of-work list. A person named Horn had the notation "suspend-ed 1-31" after his name. Tony Owens shows up on several occasions withthe notation "will call" after his name. There is an individual on themembership list named Herbert Owens. It is unclear whether this is thesame person as Tony Owens or whether they are related.permit man and a nonmember of Respondent, I find andconclude that Respondent's referral register, from whichit referred millwrights pursuant to its exclusive contrac-tual referral procedure, was generally available only tomembers of Respondent and was not generally availableto permit men and nonmembers.There is also testimony from Kenny Butler, vice presi-dent of Burch & Lamb, that he had an understandingwith Respondent's officials Keown and Rideout that theorder of layoff on a particular job would be as follows:(I) white card men, whom he identified as belonging tono union; (2) permit men whom he identified as beingmembers of other millwright locals; and (3) members ofRespondent. Support for this testimony comes from DaleGoodman, a supervisor for Burch & Lamb, who testifiedthat he had never laid off bookmen while permit menwere retained. Keown and an employer representative,Don Lloyd, disputed this testimony. Lloyd said he hadlaid off members before white card men, but he did notelaborate. His testimony is suspect because later, oncross-examination, he conceded he had no way of know-ing whether an individual was a permit man or a whitecard man. He also exhibited, in my view, a propensity tosupport Respondent's position when he testified in an ex-aggerated manner as to the numbers of individuals he re-quests from Respondent by name. Keown professed sur-prise at Butler's testimony and denied any such arrange-ment. I credit Butler who appeared to me to be anhonest witness who had no real interest in the outcomeof this proceeding. Keown, on the other hand, was eva-sive on this and other issues. His answers to Butler's tes-timony were an unresponsive quip that "I don't thinkMr. Butler knows when a layoff is going to occur" andan equally unresponsive and quixotic statement that "hehas laid off as many as 10 people on one job and hascalled the hall for five on another job." Keown's testimo-ny that the referral register was available to Axley wasequally evasive and unbelieveable. Accordingly, I creditButler's testimony that Respondent had a discriminatorylayoff policy which gave preference to members andwhich was enforced among employers with whom Re-spondent had contractual relations.2. The treatment and employment history of TimAxleyTim Axley was initially referred by Respondent to ajob with Burch & Lamb after Burch & Lamb's supervi-sor, Larry Luttrull, Axley's half brother, recommendedhim for employment. Someone from Burch & Lambcalled Respondent's office and Respondent agreed thatAxley could be hired. Axley went to Respondent's officein Owensboro to pick up his working permit and referralslip. He also made appropriate payments to Respondentfor the working permit and a special assessment. At hisfirst job, Axley, who had been an aviation mechanic inthe Navy, performed various functions including weld-ing. He provided his own handtools. When he was laidoff in late September or early October, he called Re-spondent's office and the secretary told him there was nowork available.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAxley was referred by Respondent on October 3,1978, to a job for Acco Construction Company. Heworked for a few days and was laid off. He again calledRespondent's hall for work, and, after about a 10-dayhiatus, was referred to a job for Burch & Lamb. Heworked until January 10, 1979, for Burch & Lamb atvarious jobsites. He performed general duties, but alsoprecision work and welding. After another layoff, hewas again referred by Respondent to Brunner, receiving,as in all referrals, a referral slip and a work permit.Axley paid all fees, dues, and assessments required of aso-called permit man, that is a person who worked out ofRespondent's jurisdiction who was not a union member.He never joined Respondent.Axley was laid off from Brunner on February 27,1979. He was not referred again by Respondent untilJuly 31, 1979. Many other individuals were referred byRespondent during this period. Axley called Respond-ent's office, as he had in the past, and talked to Respond-ent's secretary, Connie Puckett. He called three or fourtimes a week beginning on the Monday after he was laidoff. In this respect, Axley's testimony is corroborated bydocumentary evidence of long-distance calls from hishome to Respondent's office in Owensboro. In responseto his inquiries about referrals, Puckett told him that"book men" were "on the bench" and that "permit men"like Axley could not be referred until after the "bookmen." Another permit man, John Holloman, Axley'scousin, testified that he received the same response fromRespondent's secretary when he called the office. Onone occasion, Axley asked if there were a book whichpermit men could sign to get referrals and Puckett re-plied there was no such book. This testimony was notcontradicted. Puckett was not called by Respondent as awitness.Axley went to Wyoming on May 11, 1979, to look forwork. He returned on June 30, 1979. Upon his return, heresumed his calls to Respondent's office for work. He re-ceived the same reply from Puckett or whoever an-swered the phone, namely, that there was no work, thatbook men were "on the bench," and that permit mencould not be referred until after the book men were re-ferred.On July 31, 1979, Axley called Vice President KennyButler of Burch & Lamb. He told Butler he was lookingfor work and asked if Butler needed any help. Butlersaid he did and he agreed to call Respondent on Axley'sbehalf. Shortly thereafter and as a result of Butler's re-quest, Axley was referred by Respondent to a Burch &Lamb job. He worked for a couple of weeks and thenwas laid off. He was referred once again for 3 or 4 daysbut was finally laid off for the last time on August 20,1979. Thereafter, Axley continued, as before, to call Re-spondent's office and he received the same response fromPuckett as he had in earlier calls, namely, that therewere "book men on the ben.:h" and thus there was nowork for him. In early October, Axley went to Respond-ent's office in Owensboro with his father. He talked toRideout about Respondent's failure to refer him. Rideoutsaid he received complaints whenever he failed to put apermit man to work.3. Axley's attempt to obtain informationIn early November 1979, Axley called Respondent'soffice and asked Puckett for a copy of the applicable col-lective-bargaining agreement. She said there was only alimited supply available and that they were for membersonly. Later in November, he wrote a letter to Respond-ent requesting a copy of the contract and Respondent re-sponded by letter that there were limited copies andfailed to provide him a copy.On January 10, 1980, Axley prepared and mailed aletter to Respondent requesting information concerningthe names, addresses, and phone numbers of all employ-ees on Respondent's referral list together with their datesof layoff. Respondent replied that it could not providesuch information and the information was never pro-vided. At the hearing, Respondent did not deny receiv-ing the letter and did not give any reason for failing toprovide Axley with the requested information.Axley was never referred by Respondent from August20, 1979, to the time of the hearing in this case.4. Documentary evidence of referrals duringperiods when Axley was looking for workDocumentary evidence showed that many members ofRespondent who were laid off after Axley in 1979 werereferred to jobs by Respondent at times when Axley wasavailable for work but was not referred despite his fre-quent calls to Respondent's office. The evidence alsoshowed that other individuals who were apparentlymembers of other unions or other locals were also re-ferred during these periods. Burch & Lamb Vice Presi-dent Butler testified that his firm had work availableafter August 20, 1979, of the type for which Axley wasqualified. Some of the documentary evidence is set forthbelow.Documentary evidence, including referral slips and en-tries in the referral register and the ledger, shows thatthe following members were referred during the periodAxley was seeking work even though they were laid offafter Axley:NameDate of LayoffMichael DickinsonJohn BellRonald GoetzGarmon PorterH. T. Kennedy, Jr.David E. IsabellHugh W. HarperDate ofReferral3/2/79 3/5/793/6/79 3/7/793/14/793/14/79between 2/28 &3/7/79between 2/28 &3/12/793/12/793/12/793/12/79Tony GistRonnie PopeTom MorrisHoward MoranSteve Sunderland3/12/793/15/793/8/793/12/793/12/793/7/793/12/793/14/793/14/793/14/793/20/793/20/793/14/793/21/793/17/793/17/793/17/7984 CARPENTERS LOCAL UNION NO. 1080Name Date of Layoff Date ofJerry L. Tudor 3/22/79 3/22/79These members were laid off subsequent to Axley andreferred while he was seeking employment. Respondenthas not established that any of them were requested byname. The parties stipulated that Ronnie Pope had notbeen referred to Burch & Lamb, where he was referredon March 21, 1979, in the 2-year period prior to March19, 1979.The March 1979 referrals also show the referral of atleast seven individuals4who do not appear on the refer-ral register, but who appear to be members of other localunions. Their names, with the exception of Miller, appearon Respondent's ledger with the notation of a number onthe left-hand side which appears to be the number of alocal union. Except for Miller, none of these individualshad been referred by Respondent in the years 1977, 1978,or 1979.5Thus, it was not contractually permissible forthe employer to request them by name.Referral information concerning individuals referredfor work in July 1979 shows the following memberswere referred even though the documentary evidenceshows they were laid off after Axley:NameTerry TudorJohn BellMichael Ziemer(apprentice)John Strobel, Jr.Billy StrobelRichard JonesCorbitt RatherGary C. PoppLarry MooreElwood RogersDarryl WarrenJerry JacksonTony GistLeonard SiglerDinzle RogersDate of Layoff7/3/796/20/797/20/797/19/797/20/797/23/797/25/797/25/807/25/797/6/797/5/797/11/797/16/797/19/79Date of ReferralAxley was not referred until July 31, 1979, and then onlyafter he had called Butler who in turn apparently askedfor Axley. Respondent did not show that any of theseemployees were requested by name. The parties stipulat-ed that Terry Tudor had not been referred to LoganConveyor, where he was referred July 5, 1979, in the4 Toney Embrey, referred 3/5; William Rigdon, referred 3/5; TimLamb, referred 3/5; Carl Muffett, referred 3/14; Larry Miller. referred 3/14; Wmin. Case, referred 3/14; and George Boone, referred 3/21.5 Their names appear on a document, Jt. Exh. 2. which states that theywere not referred in 1977 or 1978 and the 1979 ledger sheets do not list aprior referral in 1979.prior 2 years. Thus, he could not have been referred,under the contract, on the basis of a request by name.The July referrals also show two individuals whoappear to be members of other local unions. Their namesdid not appear in the referral register but they were re-ferred in July 1979. Robert Hodge and M. L. McIntyrehave Georgia addresses and the notation "Local #256"on their ledger sheets. Neither had been referred by Re-spondent in 1977, 1978, or in 1979 previous to their Julyreferrals to Burch & Lamb. Their referrals thus couldnot have been permissible requests by name.Similar referral patterns appear in documentary evi-dence showing the referral of Respondent's members inlate August, September, and early October at times whenAxley was looking for work. In addition, McIntyre andHodge, members of other locals, continued to be re-ferred during this period even after their layoffs onAugust 21, 1979. Hodge was referred to a job on August28 and McIntyre on September 5. Axley, who had beenlaid off earlier, on August 20, was not referred despite,as the record shows, his calls to Respondent on August27, 30 and September 4, 1979.B. Discussion and AnalysisIt is well settled that a union violates Section8(b)(1)(A) if it operates an exclusive hiring hall in a fash-ion which discriminates against nonmembers. See IronWorkers Local Union No. 290, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO (Mid-States Steel Erection Company, et al.), 184NLRB 177 (1970), enfd. 443 F.2d 383 (6th Cir. 1971);United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United Statesand Canada, Local 633, AFL-CIO, 178 NLRB 398, 399(1969), enfd. 436 F.2d 1386 (6th Cir. 1971).In the instant case, the evidence shows that Respond-ent operated its hiring hall in a discriminatory fashion.Respondent's agent Puckett made clear in responses toAxley's inquiries for work that permit men, that is, non-members, could not be referred as long as "book men,"members, were "on the bench." This was repeated notonly to Axley, but also to Holloman, Axley's cousin,who also called Respondent's office for work. Respond-ent's own records show that Axley was not referred andmembers who were laid off after him were referred. Inaddition, Puckett told Axley there was no procedurewhereby a permit man could sign an out-of-work book.Keown's testimony concerning the unavailability of thereferral register for nonmembers and his failure to evenmention the existence of such a register to Axley whenhe spoke to Axley on several occasions when Axley waslooking for work confirms that it was utilized only forunion members. The notations in the register itself forlate 1978 and most of 1979 illustrate that few, if any,nonmembers signed the book. Finally, Respondent'spolicy of forcing employers to lay off nonmembersbefore union members establishes a discriminatorymotive in employment matters which confirms the otherevidence of discriminatory referrals. In these circum-stances, I find that Respondent violated Section8(b)(1)(A) of the Act, as alleged in the complaint, by op-85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDerating a referral procedure which discriminated againstnonmembers.The evidence discussed above also establishes a viola-tion of the Act with respect to the failure to refer TimAxley from July 1 to July 31, 1979, and after August 20,1979. Axley made numerous calls to Respondent's officeasking for work and was told of Respondent's discrimi-natory referral policy. In addition, documentary evi-dence shows that numerous members of Respondent whowere laid off after Axley were referred during the periodhe was seeking referrals. Although some may have beenrequested by skill and by name it is unlikely that all ofthem were. Significantly, Respondent has failed to showthat this was the case in any of the referrals of unionmembers. Moreover, the evidence shows that some ofthe members could not have been requested by nameunder the collective-bargaining agreement because theyhad not worked for the employer within the prior 2years. Indeed, it appears that even members of otherlocal unions were referred in advance of Axley duringperiods when he was seeking referrals.6Respondent defends the allegation that it discriminatedagainst Axley on two grounds: First, that employers re-quested individuals by name or skill and thus Axley wasnot referred, and, secondly, that he was not a qualifiedmillwright. Both contentions are without merit.Respondent has failed to show that any of its referralsduring the periods when Axley was seeking work was aresponse to a request for a named employee or a particu-lar skill which would be permissible under the collective-bargaining agreement. There was no specific showingthat employees assigned in preference to Axley were re-quested by name. All Respondent has shown is that, as ageneral matter some employers do, at times, request em-ployees by name or by skill. Three employer witnessestestified concerning requests by name. The testimony ofKenneth Butler, who was the most reliable of the threeand who testified candidly and in detail, said that when-ever he would call the union hall for a referral he wouldget the man from the top of the list. The testimony ofthe other two employer witnesses, on which Respondentchiefly relies, was less reliable and does not even supportRespondent's position as a general matter. Wendel Harpetestified that since January 1979 he had not asked for em-ployees by name because of the contractual requirementthat they must have worked for the Employer in the past2 years. Don Lloyd did testify to asking for individualsby name on direct examination, but, on cross, he conced-ed that on an upcoming project which required 50 mill-wrights about 28 would not be called for by name. Norwas Respondent's Representative Rideout's testimony re-liable. His assertion that at times local contractors wouldcall for individuals by name 75 percent of the time wasself-serving and unsupported by any other believable wit-6 Some of the evidence of discriminatory referrals related to periodsprior to July 31, 1979, when Axley was last referred to Burch & Lamb.The evidence shows that Axley was available for employment betweenFebruary 27, 1979, when he was laid off, until July 31, except for theperiod he was in Wyoming in May and June 1979. The complaint allegesa violation for the failure to refer after July 1, 1979. Evidence of discrim-ination prior to July 1, 1979, is relied on as background to show Re-spondent's discriminatory conduct in July 1979 and after August 20,1979.ness. His testimony on this point was also generalized,conclusory, and ambiguous. In any event, none of thetestimony showed that the referrals which were madeduring the period Axley was seeking work were contrac-tually permissible referrals by name or skill.Respondent's contention that Axley was not referredbecause he was not qualified is also without basis. Re-spondent first attacked the adequacy of Axley's toolcomplement. However, Rideout admitted that he re-ceived many reports from his stewards that journeymenand other millwrights lacked tools. Nor is there any evi-dence that any employer complained to Rideout or anyother official of Respondent about any perceived tool de-ficiency on Axley's part. Indeed, although Respondentattempted to show Axley was not a competent mill-wright, it failed to establish that any employer com-plained about Axley's work to Respondent until the de-velopment of this litigation. Rideout claimed that he wastold by a Burch & Lamb supervisor, Dale Goodman,that Axley and another employee, Lohman, a member ofthe District Council, had taken too long to perform aparticular job and were laid off for that reason. This tes-timony was exposed as false when Goodman denied hetold anyone-not Rideout and not even Axley-whythese employees were laid off until the day of the hear-ing in this case. Nor is it likely that the layoffs were forsuch reason since Lohman was referred to Burch &Lamb within a few days of the alleged work deficiency.I perceive this alleged incident was fabricated after thefact, but, in any event, Respondent was not notified of it.Nor was Axley told by Respondent or its officials of hisalleged lack of competence even though he called Re-spondent's office numerous times and talked to Keownand Rideout during this period of time. What he wastold was that he could not be referred because there wasno work, and, when there was, bookmen would be re-ferred before him. Finally, even assuming, as Respondentalleges, that Axley was qualified only for unskilled or"bullwork," the testimony of three employers, Harpe,Lloyd, and Butler, indicates that over half of their jobsrequired such workers. Butler testified quite clearly thatafter August 1979, when Axley was seeking work, Burch& Lamb had work of the type Axley could perform.Butler also testified that he had never turned down a re-ferral of Axley and was not dissatisfied with his work. Inshort, Respondent has failed utterly to show that it failedto refer Axley because he was not a competent employ-ee.Finally, it is uncontested that Respondent failed toprovide Axley with requested information concerningthe collective-bargaining agreement and individuals whohad been referred by Respondent. The latter request,which was the subject of the complaint allegation, askedfor a list of names, addresses, and telephone numbers ofemployees on the referral list and their dates of layoff.Respondent gave no adequate reason for either refusal.Respondent claimed only limited copies of the contractwere available and that those were for union members.7' Significantly, art. Ill of the collective-bargaining agreement providesfor an impartial umpire to consider allegations of discriminatory oper-Continued86 CARPENTERS LOCAL UNION NO. 1080It failed to provide information about the referral list. Inthe circumstances of this case, Respondent was requiredto provide Axley with such information in aid of his ef-forts to determine whether Respondent was operating itscontractually established hiring hall in a proper manner.Axley had used the referral system in the past and was amember of the bargaining unit. He was not referred de-spite his frequent attempts to seek employment. Thus,the information requested was reasonably related to thequestion of whether Axley was being properly treated inthe matter of referrals either under the applicable collec-tive-bargaining agreement or under the Labor Act's re-quirements that such referrals do not discriminate infavor of union members. Respondent's failure to providesuch information in the circumstances of this case was aviolation of Respondent's duty to fairly represent all em-ployees who are subject to its referral procedures and toits collective-bargaining agreement. See Local No. 324,International Union of Operating Engineers, AFL-CIO(Michigan Chapter, Associated General Contractors ofAmerica, Inc.), 226 NLRB 589 (1976) (see also discussionat 595-599).CONCLUSIONS OF LAW1. By operating its exclusive hiring hall in a mannerwhich discriminated against nonmembers, Respondentviolated Section 8(b)(1)(A) of the Act.2. By failing to refer Timothy Louis Axley for em-ployment during July 1979 and after August 20, 1979,because he was not a member of Respondent, Respond-ent violated Section 8(b)(1)(A) of the Act.3. By refusing to supply Timothy Louis Axley withnames, addresses and telephone numbers of employees onRespondent's referral list and their dates of layoff, Re-spondent violated Section 8(b)(1)(A) of the Act.4. The above violations are unfair labor practiceswhich affect commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom the unfair labor practices found in this case andtake certain affirmative action which is necessary to ef-fectuate the purposes of the Act. A significant factor inthe implementation of Respondent's unlawful conductwas its failure to make its referral or out-of-work registeravailable for signature by nonmember job referral appli-cants. In addition, Respondent refused to provide infor-mation in the register on other employees to Axley inorder for him to determine whether he was being dis-criminated against or whether Respondent was living upto its obligations in operating its exclusive hiring hall.Accordingly, I shall order Respondent to inform appli-cants of the availability of its register and informationtherein where it reasonably relates to the failure to referthem.ation of the hiring hall. The contract also provides that a copy of thehiring procedures be posted at the Union's office and at each jobsite. Be-cause Axley was never given a copy of the contract, he was obviouslyunaware of the manner in which he could contest the failure to refer him.Since work was available for Axley through Respond-ent's hiring hall and since he was not referred because ofRespondent's unlawful conduct, Respondent will be re-sponsible for paying Axley what he would have earnedhad he been referred in a nondiscriminatory fashion byRespondent in July 1979 and after August 20, 1979, lessnet earnings during that period with interest thereon tobe computed in accordance with F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).8Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER9The Respondent, Lower Ohio Valley District Councilof Carpenters, Millwrights Local Union No. 1080,United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Operating its exclusive hiring hall system in amanner which discriminates against applicants for job re-ferrals because they are not members of Respondent.(b) Arbitrarily refusing to provide applicants for jobreferral under Respondent's exclusive hiring system,upon request, information concerning the names, address-es, telephone numbers, and dates of layoff of employeeson Respondent's referral register where such informationis reasonably related to the failure to refer a particularapplicant.(c) Refusing and failing to refer Timothy Louis Axleyor any other qualified person for employment through itsexclusive hiring system because that person is not amember of Respondent.(d) Failing to inform job referral applicants that Re-spondent maintains an out-of-work or referral registerwhich is available for signature and use to all qualifiedapplicants regardless of membership in Respondent.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make whole Timothy Louis Axley for any loss ofpay he may have suffered by virtue of the discriminationpracticed against him as set forth in the Remedy sectionof this Decision.(b) Maintain permanent written records of its hiringand referral operations which will be adequate to dis-close fully the basis on which referrals are made and,upon request, of the Regional Director for Region 25 orhis agents, make available, at reasonable times, any re-cords relating in any way to the hiring and referral8 See, generally, Isis Plumbing d Hearing Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsystem. Such records shall also be made available, on re-quest, to job referral applicants where such informationis reasonably related to the failure to refer a particularjob referral applicant.(c) Inform all job referral applicants who are not mem-bers of Respondent that Respondent maintains an out-of-work or referral register which is available on a nondis-criminatory basis to qualified job applicants whether ornot they are members of Respondent.°(d) Post at its principal office and its hiring hall copiesof the attached notice marked "Appendix." Copies of10 The collective-bargaining agreement provides that a copy of thehiring procedures be posted at the Union's office.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-said notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members and otherapplicants for referral are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."88